Case: 1:19-cv-03788 Document #: 54 Filed: 01/02/20 Page 1 of 3 PagelD #:205

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION
CATHERINE SHANAHAN, individually and on)
behalf of all others similarly situated, )
)
Plaintiff )
)
V. ) Case No.1:19-cv-3788
)
NATIONAL AUTO PROTECTION CORP., ) Honorable Robert John Blakey
et al., )
)
Defendants. )

DEFENDANTS MATRIX FINANCIAL SERVICES, LLC
AND MATRIX WARRANTY SOLUTIONS, INC.’S

MOTION TO DISMISS PLAINTIFF’S SECOND AMENDED COMPLAINT

Defendants Matrix Financial Services, LLC (“Matrix Financial”) and Matrix Warranty
Solutions, Inc. (“Matrix Warranty,” collectively with Matrix Financial, “Matrix Defendants”), by
and through undersigned counsel, move to dismiss Plaintiff's Second Amended Complaint for
lack of personal jurisdiction pursuant to Federal Rule of Civil Procedure 12(b)(2). Defendants
contemporaneously submit and file herewith their Memorandum in Support of this motion.

WHEREFORE, for the reasons stated in their Memorandum in Support of their Motion to
Dismiss, the Matrix Defendants respectfully request that the Court grant their Motion to Dismiss

and enter an order dismissing the Second Amended Complaint as to the Matrix Defendants, and

further grant them any such other relief that this Court deems equitable and just.
Case: 1:19-cv-03788 Document #: 54 Filed: 01/02/20 Page 2 of 3 PagelD #:206

Dated: January 2, 2020

Respectfully submitted,

MATRIX WARRANTY SOLUTIONS, INC.
and

MATRIX FINANCIAL SERVICES, LLC
By Counsel

/s/ Joseph P. Bowser
Joseph P. Bowser, pro hac vice
ROTH JACKSON
1519 Summit Avenue, Suite 102
Richmond, Virginia 23230
Phone: 804-441-8701
Fax: 804-441-8438
jbowser@rothjackson.com

and

Mitchell N. Roth, pro hac vice
Genevieve C. Bradley, pro hac vice
ROTH JACKSON

8200 Greensboro Drive, Suite 820
McLean, Virginia 22102

Phone: 703-485-3531

Fax: 703-485-3525
mroth@rothjackson.com
gbradley@rothjackson.com

and

David S. Wayne

Michael A. Jacobsen

Saul Ewing Arnstein & Lehr LLP
161 N. Clark Street, Suite 4200
Chicago, IL 60601

Phone: 312-876-7100

david. wayne@saul.com
michael.jacobsen@saul.com

Counsel for Defendants
Matrix Warranty Solution, Inc.. and
Matrix Financial Services, LLC
Case: 1:19-cv-03788 Document #: 54 Filed: 01/02/20 Page 3 of 3 PagelD #:207

CERTIFICATE OF SERVICE
I certify that on this 2nd day of January, 2020, I caused a copy of the foregoing document

to be served via ECF on all parties entitled to be receive notice.

/s/ Joseph P. Bowser
Joseph P. Bowser
